Citation Nr: 0510739	
Decision Date: 04/14/05    Archive Date: 04/27/05

DOCKET NO.  02-12 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
left ankle sprain with lateral ligament reconstructive 
surgery, pain, and limitation of motion.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty in the US Marine Corps from 
March 1966 to March 1969.  He had subsequent service in the 
US Army Reserve and the US Air Force Reserve from March 1976 
to June 1993, including active service in support of 
Operation Desert Shield/Storm from August to September 1990, 
and in October and December 1990.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Salt Lake City, Utah.  

In an October 2001 rating decision, the RO, in pertinent 
part, denied service connection for a left ankle disability 
and bilateral hearing loss.  The veteran duly appealed the 
RO's decision.  

Before the matter was certified to the Board, in an April 
2002 rating decision, the RO granted service connection for 
left ankle sprain with lateral ligament reconstructive 
surgery, pain, and limitation of motion, rated as 20 percent 
disabling, and bilateral hearing loss, rated as zero percent 
disabling.  

The grant of service connection for the left ankle disability 
and bilateral hearing loss constitutes a full award of the 
benefit sought on appeal as to those issues.  See Grantham v. 
Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  In April and 
June 2002, however, the veteran submitted a notice of 
disagreement with the initial ratings assigned by the RO for 
his left ankle and hearing loss disabilities.  

In a June 2002 rating decision, the RO denied service 
connection for a right ankle disability and the veteran duly 
appealed.  

In a June 2004 decision, the Board granted service connection 
for a right ankle disability.  The issues of entitlement to 
higher initial ratings for left ankle and hearing loss 
disabilities were remanded to the RO for the issuance of a 
Statement of the Case.  Manlincon v. West, 12 Vet. App. 238 
(1999).  

While the matter was in remand status, the veteran perfected 
an appeal with the issue of entitlement to an initial rating 
in excess of 20 percent for left ankle sprain with lateral 
ligament reconstructive surgery, pain, and limitation of 
motion.  He did not appeal the hearing loss issue.  Although 
the veteran's representative listed the hearing loss issue in 
his March 2005 brief, such document cannot be considered a 
timely appeal with the April 2002 rating decision assigning a 
zero percent rating for bilateral hearing loss.  38 C.F.R. 
§§ 20.202, 20.300, 20.302 (2004).  

In his July 2004 substantive appeal, the veteran appeared to 
raise a claim of service connection for a left knee 
disability.  He also has claims pending for increased ratings 
for his right ankle disability and his PTSD.  Because these 
matters have not as yet been adjudicated, the Board does not 
have jurisdiction to address them.  Inasmuch as the pending 
matters are not inextricably intertwined with the issue now 
before the Board on appeal, they are referred to the RO for 
appropriate action.


FINDING OF FACT

The veteran's left ankle disability is manifested by X-ray 
evidence of arthritis, as well as pain and limited motion, 
with no evidence of ankylosis, malunion of the os calcis or 
astragalus, or nonunion or malunion of the tibia or fibula.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for left ankle sprain with lateral ligament reconstructive 
surgery, pain, and limitation of motion, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5271 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In December 2000, and January 
and March 2001 letters, the RO notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim, and of what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
These letters also generally advised the veteran to submit 
any additional information regarding his claim.  Pelegrini v. 
Principi (Pelegrini II), 18 Vet. App. 112 (2004).  It is 
noted that in a December 2002 letter, the veteran's 
representative acknowledged the VCAA notification and 
indicated that the veteran had no additional evidence to 
submit.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file and all available post-service VA and private medical 
records identified by the veteran are of record.  38 U.S.C.A. 
§ 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2004).  
Moreover, the veteran has been afforded VA medical 
examinations in connection with this claim.  The examination 
reports provide the necessary medical opinion.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary in this case.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  

I.  Factual Background

Service medical records corresponding to the veteran's first 
period of active duty show that he was seen on several 
occasions regarding left ankle injuries which required 
hospitalization and a short leg cast.  At his March 1969 
service separation medical examination, the veteran's lower 
extremities and musculoskeletal system were normal on 
clinical evaluation.  

In December 2000, the veteran submitted an application for VA 
compensation benefits, including service connection for 
bilateral ankle disabilities.  The veteran indicated that he 
had injured his left ankle in service on two occasions and 
had subsequently fallen on several occasions due to a 
weakened ankle, eventually requiring bilateral ankle 
reconstructive surgeries.  

In support of his claim, the veteran submitted private 
medical records and records from his former employers, dated 
from December 1974 to August 2000.  In pertinent part, these 
records show that in May 1983, the veteran sustained left 
ankle and knee injuries in a fall.  The following month, he 
underwent reconstructive surgery for his left ankle.  

Subsequent service medical records corresponding to the 
veteran's service in the Reserve show that at a medical 
examination in September 1984, the veteran reported a history 
of recurrent lateral ankle sprains with bilateral ligament 
reconstructions.   

VA clinical records show that the veteran underwent Agent 
Orange examination in October 2000.  X-ray studies of the 
left ankle showed degenerative changes consistent with 
osteoarthritis.  There was no evidence of fracture, 
dislocation, or subluxation.  The ankle mortises were well 
aligned.  In February 2001, he was seen in the orthopedic 
clinic where he reported multiple strains to the ankles 
beginning in 1966.  He indicated that he underwent ankle 
reconstructions in the 1980's.  Examination showed decreased 
range of motion of the ankles.  X-ray studies showed moderate 
degenerative changes.  

In March 2002, the veteran underwent VA medical examination 
at which he reported that he had injured his left ankle on 
two occasions in service.  After his separation from active 
service, the veteran indicated that he worked as a police 
officer where he sustained several injuries to each ankle.  
The veteran reported that he had thereafter had 
reconstructive surgery on his left ankle.  He indicated that 
he had experienced some intermittent pain and recurrent 
swelling with prolonged walking since that time.  The 
examiner noted that X-ray studies of the left ankle performed 
in October 2000 showed lateral joint space narrowing and 
significant degenerative changes with osteophyte formation.  
The assessment was status post lateral ligament 
reconstruction of the left ankle with intermittent pain and 
reduced range of motion with recurrent swelling.  

In an April 2002 rating decision, the RO granted service 
connection for the veteran's left ankle disability.  An 
initial 20 percent rating was assigned and the veteran duly 
appealed.  

Subsequent VA clinical records show that the veteran was 
examined in the rheumatology clinic in April 2002.  It was 
noted that the veteran had been previously diagnosed as 
having psoriatic arthritis, although the VA rheumatologist 
indicated that based on evidence more recently collected, it 
was his opinion that the veteran's disorder was more 
consistent with osteoarthritis.  

In a June 2002 statement, the veteran claimed that he was in 
constant pain and had limited mobility as a result of his 
left ankle disability.  He further claimed that he had had to 
quit driving trucks for a living.  The veteran emphasized 
that his condition was not intermittent or due to flare-ups.  
Rather he claimed that his symptoms were constant.  

In a December 2002 letter, the veteran's private physician 
indicated that he had followed the veteran on and off for 
many years for psoriatic arthritis.  He noted that the 
veteran had injured his left ankle in service, sustaining a 
left ankle disability.  

In a July 2004 statement, the veteran claimed that as a 
result of his ankle disabilities he was unemployable and in 
too much pain to even walk or exercise.  

At an August 2004 VA medical examination, the veteran 
complained of constant left ankle pain and swelling, but 
denied heat, redness, locking or instability.  The veteran 
complained of lack of endurance on prolonged standing and 
walking, as well as climbing stairs.  He stated that he was 
no longer able to engage in sports, shovel snow, or tend his 
garden.  He did not report any functional limitations in the 
usual activities of daily living.  There was also no history 
of acute exacerbations requiring bed rest and no assistive 
devices such as a cane or ankle brace were needed.  Objective 
examination revealed that the veteran ambulated with an 
antalgic gait.  There was tenderness below the external 
malleolus.  Range of motion on both active and passive was 
reduced to zero degrees of dorsiflexion and 30 degrees of 
plantar flexion.  Passive eversion was reduced to 10 degrees 
and passive inversion to 20 degrees, limited by pain.  The 
pain persisted throughout all degrees of range of motion.  
There was no varus or valgus angulation of the os calcis in 
relationship to the long axis of the left tibia.  Repetitive 
flexion and extension caused fatigue, but no increased pain.  
There was no evidence of weakness or instability.  The 
assessment was status post lateral ligamentous reconstruction 
of the left ankle with residual constant pain and persistent 
swelling, reduced range of motion, and X-ray evidence of 
degenerative changes consistent with traumatic 
osteoarthritis.  

II.  Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2004).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2004).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2004).  

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45 (2004).

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability, and 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  

More recently, the Court held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

III.  Analysis

The veteran's service-connected left ankle disability is 
currently rated under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5271, pertaining to limitation of motion of 
the ankle.  Under that code, a 10 percent rating is assigned 
for moderate range of motion impairment.  A maximum 20 
percent rating is assigned for marked range of motion 
impairment.  

After reviewing the evidence of record, the Board finds that 
a rating in excess of 20 percent for the veteran's left ankle 
disability is not warranted under Diagnostic Code 5271.  As 
set forth above, a rating of 20 percent is the maximum rating 
available under this code.  Moreover, as compensation is 
provided under this code for limitation of motion, a separate 
compensable rating for arthritis of the ankle under 
Diagnostic Codes 5003, 5010 would not be warranted as the 
rating schedule may not be employed as a vehicle for 
compensating a claimant twice for the same symptoms.  38 
C.F.R. § 4.14 (2004); see also Brady v. Brown, 4 Vet. App. 
203 (1993).

Likewise, the Board has considered the applicability of 
DeLuca v. Brown, 8 Vet. App. 202 (1995), including whether 
there is a basis for assigning a rating in excess of 20 
percent due to additional limitation of motion resulting from 
pain or functional loss.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  
Yet, as the veteran already receives the maximum rating for 
limitation of ankle motion, there is no basis  for a higher 
rating based on these factors.  See Johnston v. Brown, 10 
Vet. App. 80 (1997).  As a result, the Board finds that the 
criteria set forth in Diagnostic Code 5271 do not provide a 
basis to assign a rating in excess of the currently assigned 
20 percent for the veteran's service-connected left ankle 
disability.  

There are other diagnostic codes that potentially relate to 
impairment of the ankle; the veteran is entitled to be rated 
under the code which allows the highest possible evaluation 
for the clinical findings shown on objective examination.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  After 
reviewing these alternative provisions, however, the Board 
can find no basis on which to assign a rating in excess of 20 
percent.  For example, there is no evidence of ankylosis 
ratable under Codes 5270 and 5272 (2004).  Ankylosis is 
defined as "[s]tiffening or fixation of a joint as the 
result of a disease process, with fibrous or bony union 
across the joint."  See Dinsay v. Brown, 9 Vet. App. 79, 81 
(1996) (citing Stedman's Medical Dictionary 87 (25th ed. 
1990)).  In this case, the evidence of record shows that the 
veteran has never exhibited ankylosis of the left ankle, and 
he does not contend that his ankle is ankylosed.  
Consequently, the Board finds that the provisions pertaining 
to ankylosis to not warrant an initial rating in excess of 20 
percent.  

The Board also find that the veteran's left ankle disability 
is not manifested by malunion of the os calcis or astragalus 
ratable under Diagnostic Code 5273 (2004); nonunion or 
malunion of the tibia or fibula, ratable under Diagnostic 
Code 5262 (2004); or of astragalectomy residuals ratable 
under Diagnostic Code 5274 (2004).  Indeed, repeated VA 
medical examinations, including X-ray studies, have been 
negative for any such findings.  Thus, these provisions do 
not provide a rating in excess of 20 percent for the 
veteran's left ankle disability.  

In light of the veteran's assertions, the assignment of an 
extra-schedular rating was also considered in this case under 
38 C.F.R. § 3.321(b)(1).  The record, however, record 
contains no probative evidence that the veteran's service-
connected left ankle disability has resulted in marked 
interference with earning capacity or employment beyond that 
interference contemplated by the assigned evaluation, or has 
necessitated frequent periods  of hospitalization.  
Accordingly, the Board finds that the impairment resulting 
from the veteran's left ankle disability is appropriately 
compensated by the currently assigned schedular rating.

In summary, the Board finds that the competent and probative 
evidence of record does not support the assignment of an 
initial rating in excess of 20 percent for the veteran's left 
ankle disability.  This is a case where the preponderance of 
the evidence is against the claim and the benefit of the 
doubt rule is inapplicable.  38 U.S.C. § 5107(b)(West 2002); 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to an initial rating in excess of 20 percent for 
left ankle sprain with lateral ligament reconstructive 
surgery, pain, and limitation of motion, is denied.  



____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


